Exhibit M2-19

 

Exhibit A.

 

THIS FIFITEEN PERCENT (15%) CONVERTIBLE PROMISSORY NOTE IS ISSUED IN EXCHANGE
FOR THAT CERTAIN PROMISSORY NOTE ISSUED TO GG MARS, INC ON March 28, 2014. FOR
PURPOSES OF RULE 144, THIS NOTE SHALL BE DEEMED TO HAVE BEEN ISSUED ON March 28,
2014.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION.

 

EPAZZ, INC.

$18,750

 

FIFITEEN PERCENT (15%) CONVERTIBLE PROMISSORY NOTE

DATED March 2, 2015

 

FOR VALUE RECEIVED of $18,750, EPAZZ, INC., an Illinois corporation (hereinafter
called “Borrower” or the “Company”), hereby promises to pay to GG Mars, Inc. or
its assigns or successors-in-interest (the “Holder”) or order, without demand,
the aggregate principal amount of EIGHTTEEN THOUSAND SEVEN HUNDRED FIFTY DOLLARS
($18,750.00) (the “Principal Amount”), together with interest thereon from the
Issue Date, payable on December 3, 2015 (the “Maturity Date”). Interest shall
accrue at a rate of fifteen percent (15%) per annum. All Interest calculations
hereunder shall be computed on the basis of a 360-day year comprised of twelve
(12) thirty (30) day months, shall compound daily and shall be payable in
accordance with the terms of this Note. “Outstanding Balance” means the
Principal Amount, as reduced or increased, as the case may be, pursuant to the
terms hereof for conversion, breach hereof or otherwise, plus any accrued but
unpaid interest (including with limitation Default Interest), collection and
enforcements costs, and any other fees or charges incurred under this Note.

 

Article I
CONVERSION PRIVILEGES

 

The conversion privileges set forth in Article II shall remain in full force and
effect immediately from the date hereof and until Note is paid in full
regardless of the occurrence of an Event of Default but subject to Article II.
The Holder shall be able to convert this Note starting from today’s date and
ending until the full amount of the Note has been converted. The Principal
Amount of Note together with all unpaid interest accrued thereon and any other
amounts payable hereunder, or such portion thereof, that has not previously been
converted into common stock, of the Company (the “Common Stock”) in accordance
with Article II hereof, if any, shall be payable in full on the Maturity Date.

 



1

 

 

Article II
CONVERSION RIGHTS

 

The Holder shall have the right to convert the Principal Amount together with
all unpaid interest accrued thereon of this Note into shares of the Borrower’s
Common Stock as set forth below.

 

2.1          Conversion into the Borrower’s Common Stock.

 

(a)          Conversion Price. The conversion price (the “Conversion Price”)
shall be .00005.

 

(b)          Conversion. The Holder shall have the option, but shall not be
required, to convert all or a portion of the Note into a number of fully paid
and non-assessable shares of Common Stock (the “Conversion Shares”). The number
of Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding Principal Amount together
with all unpaid interest accrued thereon of this Note to be converted by (y) the
Conversion Price. The Company may deliver an objection to any Notice of
Conversion within one Business Day (as described in Section 5.7 (“Business Day”)
of delivery of such Notice of Conversion. To effect conversions hereunder, the
Holder shall not be required to physically surrender this Debenture to the
Company.

 

(c)          Mechanics of Conversion. As a condition to effecting the conversion
set forth in Section 2.1(b) above, the Holder shall properly complete and
deliver to the Company a Notice of Conversion, a form of which is annexed hereto
as Exhibit B. The Notice of Conversion shall set forth the Principal Amount
together with all unpaid interest accrued thereon of this Note to be converted
and the date on which such conversion shall be effected (such date, the
“Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. Upon timely delivery to the Borrower of the
Notice of Conversion, certificates evidencing that number of shares of Common
Stock for the portion of the Note converted in accordance herewith shall be
transmitted by the Company’s transfer agent to the Holder by crediting the
account of the Holder’s broker with The Depository Trust Company through its
Deposit / Withdrawal at Custodian system if the Company is then a participant in
such system and either (A) there is an effective registration statement
permitting the issuance of the Conversion Shares to, or resale of the Conversion
Shares by, the Holder or (B) the shares are eligible for resale by the Holder
without volume or manner-of-sale limitations pursuant to Rule 144, and otherwise
by physical delivery to the address specified by the Holder in the Notice of
Conversion by the date that is three (3) Trading Days after the Conversion Date
(such third day being the “Share Delivery Date”). The Borrower will not issue
fraction shares or scrip representing fractions of shares upon conversion, but
the Borrower will round the number of the she shares up to the nearest whole
share.

 



2

 

 

(d)          Obligation to Deliver Conversion Shares Absolute; Certain Remedies.

 

(i)          Obligation Absolute. The Company’s obligations to issue and deliver
the Conversion Shares upon conversion of this Note in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to the Company or any violation or alleged violation of law by
the Holder or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Holder in connection
with the issuance of such Conversion Shares. The Company shall issue Conversion
Shares or, if applicable, cash, upon a properly noticed conversion. All payments
under this Note (whether made by the Borrower or any other person) to or for the
account of the Holder hereunder shall be made free and clear of and without
reduction by reason of any present and future income, stamp, registration and
other taxes, levies, duties, costs and charges whatsoever imposed, assessed,
levied or collected by the United States or any political subdivision or taxing
authority thereof or therein, together with interest thereon and penalties with
respect thereto, if any on or in respect of this Note (such taxes, levies,
duties, costs and charges being herein collectively called “Taxes”).

 

Failure to Deliver Common Stock Prior to Delivery Date. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered as required by Section
2.1(c) by the Share Delivery Date (a “Conversion Default”), the Borrower shall
pay in cash to the Holder for each calendar day beyond the Delivery Date that
the Borrower fails to deliver such Common Stock an amount equal to 100% of the
product of (1) the sum of the number of shares of Common Stock not issued to the
Holder on a timely basis and to which the Holder is entitled multiplied by
(2) the Closing Trading Price of the Common Stock on the Trading Day immediately
preceding the last possible date on which the Borrower could have issued such
shares of Common Stock to the Holder without violating Section 2.1(c) (the
“Conversion Default Payment”). Such cash amount shall be paid to the Holder by
the fifth day of the month following the month in which it has accrued (the
“Conversion Default Payment Due Date”). In the event such cash amount is not
received by the Holder by the Conversion Default Payment Due Date, at the option
of the Holder (without notice to the Borrower), the Conversion Default Payment
shall be added to the Outstanding Balance of this Note, in which event interest
shall accrue thereon in accordance with the terms of this Note. If the Company
does not request the issuance of the Conversion Shares underlying this Note from
its transfer agent after receipt of a Notice of Conversion within TWO (2)
Business days following the period allowed for any objection, the Company shall
be responsible for any differential in the value of the converted shares
underlying this Note between the value of the closing price on the date the
shares should have been delivered and the date the shares are delivered. In
addition, if the Company fails to timely (within 72 hours, 3 Business Days),
issue a treasury order to its transfer agent or otherwise cause to be delivered,
the Conversion Shares per the instructions of the Holder, free and clear of all
legends in legal free trading form, subject to all applicable securities laws,
the Company shall allow Holder to add two (2) days to the look-back (the
mechanism used to obtain the conversion price along with discount) for each day
the Company fails to timely (within 72 hours, 3 Business Days)) deliver shares,
on the next conversion.

 

(ii)         Rescission. If, in the case of any Notice of Conversion, such
certificate or certificates are not delivered to or as directed by the
applicable Holder by the Share Delivery Date, the Holder shall be entitled to
elect by written notice to the Company at any time on or before its receipt of
such certificate or certificates, to rescind such Conversion, in which event the
Company shall promptly return to the Holder any original Note delivered to the
Company and the Holder shall promptly return to the Company the Common Stock
certificates issued to such Holder pursuant to the rescinded Conversion Notice.

 



3

 

 

(e)          Adjustment. The number and kind of shares or other securities to be
issued upon conversion determined pursuant to Section 2.1(b), shall be subject
to adjustment, from time to time, upon the happening of certain events while
this conversion right remains outstanding, as follows:

 

(f)           Reservation of Shares. The Borrower represents at all times to
have authorized and reserved four times the number of shares that is actually
issuable upon full conversion of this Note (based on the Conversion Price in
effect from time to time) (the “Reserved Amount”). The Reserved Amount shall be
increased from time to time as required to insure compliance with this
provision. The Borrower represents that upon issuance, such shares will be duly
and validly issued, fully paid and non-assessable. In addition, if the Borrower
shall issue any securities or make any change to its capital structure which
would change the number of shares of Common Stock into which this Note shall be
convertible at the then current Conversion Price, the Borrower shall at the same
time make proper provision so that thereafter there shall be a sufficient number
of shares of Common Stock authorized and reserved, free from preemptive rights,
for conversion of this Note. The Borrower (i) acknowledges that it has
irrevocably instructed its transfer agent to issue shares of the Common Stock
issuable upon conversion of this Note, and (ii) agrees that its issuance of this
Note shall constitute full authority to its officers and agents who are charged
with the duty of issuing the necessary shares of Common Stock in accordance with
the terms and conditions of this Note. If, at any time the Borrower does not
maintain the Reserved Amount it will be considered an Event of Default.

 

2.2          Effect of Certain Events.

 

(a)          Fundamental Transaction Consent Right. The Borrower shall not enter
into or be party to a Fundamental Transaction (as defined below), unless the
Borrower obtains the prior written consent of the Holder to enter into such
Fundamental Transaction. For purposes of this Note, “Fundamental Transaction”
means that (i) (1) the Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consolidate or merge with or
into (whether or not the Borrower or any of its subsidiaries is the surviving
corporation) any other individual, corporation, limited liability company,
partnership, association, trust or other entity or organization (collectively,
“Person”), or (2) the Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, sell, lease, license, assign,
transfer, convey or otherwise dispose of all or substantially all of its
respective properties or assets to any other Person, or (3) the Borrower or any
of its subsidiaries shall, directly or indirectly, in one or more related
transactions, allow any other Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of voting stock of the Borrower (not including any shares of voting stock of the
Borrower held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (4) the Borrower or any of its subsidiaries shall, directly
or indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other Person whereby such other Person acquires more than 50% of the outstanding
shares of voting stock of the Borrower (not including any shares of voting stock
of the Borrower held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination), or (5) the Borrower
or any of its subsidiaries shall, directly or indirectly, in one or more related
transactions, reorganize, recapitalize or reclassify the Common Stock, other
than an increase in the number of authorized shares of the Borrower’s Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding voting stock of the
Borrower. The provisions of this Section 2.2(a) shall apply similarly and
equally to successive Fundamental Transactions and shall be applied without
regard to any limitations on the conversion of this Note. As a condition to
pre-approving any Fundamental Transaction in writing, which approval may be
withheld in the Holder’s sole discretion, Holder may require the resulting
successor or acquiring entity (if not the Borrower) to assume by written
instrument all of the obligations of the Borrower under this Note with the same
effect as if such successor or acquirer had been named as the Borrower hereto
and thereto.

 



4

 

 

(b)          Adjustment Due to Fundamental Transactions. If, at any time when
this Note is issued and outstanding and prior to conversion of all of this Note,
there shall be any Fundamental Transaction that is pre-approved in writing by
the Holder pursuant to Section 2.2(a) above, as a result of which shares of
Common Stock of the Borrower shall be changed into the same or a different
number of shares of another class or classes of stock or securities of the
Borrower or another entity, or in case of any sale or conveyance of all or
substantially all of the assets of the Borrower other than in connection with a
plan of complete liquidation of the Borrower, then the Holder of this Note shall
thereafter have the right to receive upon conversion of this Note, upon the
basis and upon the terms and conditions specified herein and in lieu of the
shares of Common Stock immediately theretofore issuable upon conversion, such
stock, securities or assets which the Holder would have been entitled to receive
in such transaction had this Note been converted in full immediately prior to
such transaction (without regard to any limitations on conversion set forth
herein), and in any such case appropriate provisions shall be made with respect
to the rights and interests of the Holder of this Note to the end that the
provisions hereof (including, without limitation, provisions for adjustment of
the Conversion Price and of the number of shares issuable upon conversion of
this Note) shall thereafter be applicable, as nearly as may be practicable in
relation to any securities or assets thereafter deliverable upon the conversion
hereof. The above provisions shall similarly apply to successive Fundamental
Transactions.

 

(c)          Adjustment Due to Distribution. If the Borrower shall declare or
make any distribution of its assets (or rights to acquire its assets) to holders
of Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s stockholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining stockholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of stockholders entitled to such Distribution.

 

(d)          Adjustment Due to Dilutive Issuance. If, at any time when this Note
is issued and outstanding, the Borrower issues or sells, or in accordance with
this section hereof is deemed to have issued or sold, any shares of Common Stock
for no consideration or for a consideration per share (before deduction of
reasonable expenses or commissions underwriting discounts or allowances in
connection therewith) less than the Conversion Price in effect on the date of
such issuance (or deemed issuance) of such shares of Common Stock (a “Dilutive
Issuance”), then immediately upon the Dilutive Issuance, the Conversion Price
will be reduced to the amount of the consideration per share received by the
Borrower in such Dilutive Issuance.

 



5

 

 

The Borrower shall be deemed to have issued or sold shares of Common Stock if
the Borrower in any manner issues or grants any warrants, rights or options (not
including employee stock option plans), whether or not immediately exercisable,
to subscribe for or to purchase Common Stock or other securities convertible
into or exchangeable for Common Stock (“Convertible Securities”) (such warrants,
rights and options to purchase Common Stock or Convertible Securities are
hereinafter referred to as “Options”) and the price per share for which Common
Stock is issuable upon the exercise of such Options is less than the Conversion
Price then in effect, then the Conversion Price shall be equal to such price per
share. For purposes of the preceding sentence, the “price per share for which
Common Stock is issuable upon the exercise of such Options” is determined by
dividing (i) the total amount, if any, received or receivable by the Borrower as
consideration for the issuance or granting of all such Options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Borrower
upon the exercise of all such Options, plus, in the case of Convertible
Securities issuable upon the exercise of such Options, the minimum aggregate
amount of additional consideration payable upon the conversion or exchange
thereof at the time such Convertible Securities first become convertible or
exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon the exercise of all such Options (assuming full conversion of
Convertible Securities, if applicable). No further adjustment to the Conversion
Price will be made upon the actual issuance of such Common Stock upon the
exercise of such Options or upon the conversion or exchange of Convertible
Securities issuable upon exercise of such Options.

 

Additionally, the Borrower shall be deemed to have issued or sold shares of
Common Stock if the Borrower in any manner issues or sells any Convertible
Securities, whether or not immediately convertible, and the price per share for
which Common Stock is issuable upon such conversion or exchange is less than the
Conversion Price then in effect, then the Conversion Price shall be equal to
such price per share. For the purposes of the preceding sentence, the “price per
share for which Common Stock is issuable upon such conversion or exchange” is
determined by dividing (1) the total amount, if any, received or receivable by
the Borrower as consideration for the issuance or sale of all such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Borrower upon the conversion or exchange thereof at the time
such Convertible Securities first become convertible or exchangeable, by (2) the
maximum total number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities. No further adjustment to the
Conversion Price will be made upon the actual issuance of such Common Stock upon
conversion or exchange of such Convertible Securities.

 

(e)          Purchase Rights. If, at any time when this Note is issued and
outstanding, the Borrower issues any convertible securities or rights to
purchase stock, warrants, securities or other property (the “Purchase Rights”)
pro rata to the record holders of any class of Common Stock, then the Holder of
this Note will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which such Holder could have
acquired if such Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Note (without regard to any limitations on
conversion contained herein) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 



6

 

 

(f)          Adjustment Due to Non-DWAC Eligibility. If, at any time when this
Note is issued and outstanding thereafter, the Holder delivers a Notice of
Conversion and at such time the Company’s Common Stock is not DWAC eligible the
Borrower shall deliver certificated Conversion Shares to the Holder pursuant to
Section 2.1(c) and the Non-DWAC Eligible Adjustment Amount shall be added to the
Outstanding Balance of this Note, without limiting any other rights of the
Holder under this Note. The “Non-DWAC Eligible Adjustment Amount” is the amount
equal to the number of applicable Conversion Shares multiplied by the excess, if
any, of (i) the Trading Price of the Common Stock on the Conversion Date, over
(ii) the Trading Price of the Common Stock on the date the certificated
Conversion Shares are freely tradable, clear of any restrictive legend and
deposited in the Holder’s brokerage account. In any such case, Holder will use
reasonable efforts to timely deposit such certificates in its brokerage account
after it receives them and cause such restrictive legends to be removed, and,
without limiting any other provision hereof, Borrower agrees to fully cooperate
with Holder in accomplishing the same. Any fees charged to Holder for the stock
being Non-DWAC Eligible shall be paid by the Borrower.

 

(g)          Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price or the addition of the Non-DWAC Eligible
Adjustment Amount to the Outstanding Balance as a result of the events described
in this Note, the Borrower, the Non-DWAC Eligible Adjustment Amount shall be
added to the Outstanding Balance of this Note, without limiting any other rights
of the Holder under this Note. The “Non-DWAC Eligible Adjustment Amount” is the
amount equal to the number of applicable Conversion Shares multiplied by the
excess, if any, of (i) the Trading Price of the Common Stock on the Conversion
Date, over (ii) the Trading Price of the Common Stock on the date the
certificated Conversion Shares are freely tradable, clear of any restrictive
legend and deposited in the Holder’s brokerage account. at its expense, shall
promptly compute such adjustment or readjustment and prepare and furnish to the
Holder a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based. The
Borrower shall, upon the written request at any time of the Holder, furnish to
such Holder a like certificate setting forth (i) such adjustment or
readjustment, (ii) the Conversion Price at the time in effect and (iii) the
number of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon conversion of this Note.

 

2.3          Method of Conversion. This Note may be converted by the Holder, in
whole or in part, as described in Section 2.1(a) hereof. Upon partial conversion
of Note, a new Note containing the same date and provisions of Note shall, at
the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of Note and interest which shall not have been converted or
paid.

 



7

 

 

2.4          Limitations on Conversion. Notwithstanding anything to the contrary
contained in this Note, this Note shall not be convertible by the Holder hereof,
and the Company shall not effect any conversion of this Note or otherwise issue
any shares of Common Stock pursuant hereto, to the extent (but only to the
extent) that the Holder or any of its affiliates would beneficially own in
excess of 4.99% (the “Maximum Percentage”) of the Common Stock. The Holder, upon
not less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provision of this section, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of common Stock upon conversion of this Note held by the
Holder and the Beneficial Ownership Limitation provision of this section shall
continue to apply. To the extent the above limitation applies, the determination
of whether this Note shall be convertible (vis-à-vis other convertible,
exercisable or exchangeable securities owned by the Holder) shall, subject to
such Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be). No prior inability to convert this Note, or to issue shares of Common
Stock, pursuant to this paragraph shall have any effect on the applicability of
the provisions of this paragraph with respect to any subsequent determination of
convertibility. For purposes of this paragraph, beneficial ownership and all
determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(d) of the Securities Act of 1934, as amended, and the rules and
regulations promulgated thereunder. The provisions of this paragraph shall be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. The limitations contained in this paragraph shall apply to a
successor Holder of this Note. The holders of Common Stock shall be third party
beneficiaries of this paragraph and the Company may not waive this paragraph
without the consent of holders of a majority of its Common Stock. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within two (2) Trading Days confirm orally to the Holder and, if requested, in
writing to the Holder the number of shares of Common Stock then outstanding,
including by virtue of any prior conversion or exercise of convertible or
exercisable securities into Common Stock, including, without limitation,
pursuant to this Note.

 

Article III
EVENT OF DEFAULT

 

The occurrence of any of the following events of default (“Event of Default”)
shall be an event of default hereunder (whatever the reason for such event and
whether such event shall be voluntary or involuntary or effected by operation of
law or pursuant to any judgment, decree or order of any court, or any order,
rule or regulation of any administrative or governmental body):

 

3.1          Failure to Pay. The Borrower fails to pay the Principal Amount,
interest, damages or other sum due under this Note or any other note when due;

 

3.2          Breach of Covenant. The Borrower breaches any material covenant of
the Note in any material respect and such breach, if subject to cure, continues
for a period of FIFTEEN (15) Trading Days after written notice to the Borrower
from the Holder;

 



8

 

 

3.3          Breach of Representations and Warranties. Any representation or
warranty of the Borrower made, in this Note, said statement or certificate given
in writing pursuant hereto or in connection therewith or any other report,
financial statement or certificate shall be false or misleading in any material
respect as of the date made;

 

3.4          Receiver or Trustee. The Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed;

 

3.5          Judgments. Any money judgment, writ or similar final process shall
be entered or filed against Borrower or any of its property or other assets for
more than ONE MILLION DOLLARS ($1,000,000.00) and shall remain unvacated,
unbonded or unstayed for a period of THIRTY (30) days;

 

3.6          Bankruptcy. Bankruptcy, reorganization, insolvency proceeding,
liquidation proceedings or other proceedings or relief under any bankruptcy law
or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower and if
instituted against them are not dismissed within THIRTY (30) days of initiation.
The Borrower suffers any appointment of any custodian or the like for it or any
substantial art of its property that is not discharged or stayed within 30 days;
the Borrower makes a general assignment of the benefit of creditors; the
Borrower fails to pay or states that it is unable to pay, or is unable to pay
its debts generally as they become due;

 

3.7          Non-Payment. A default by the Borrower under any one or more
obligations in, unless the Borrower is contesting the validity of such
obligation in good faith and has segregated cash funds equal to not less than
one-half of the contested amount;

 

3.8          Public Information Failure. A Public Information Failure occurs and
continues for a period of FIFTEEN (15) Days;

 

3.9          Beginning 30 days after the Issue Date, the failure of the
Company’s Common Stock to be DWAC eligible, which failure continues for a period
of 30 days uncured, at any time during which the Borrower has obligations under
this Note;

 

3.10          Reservation Default. Failure by the Borrower to have reserved for
issuance upon conversion of this Note the amount of Common Stock as set forth in
this Note;

 

3.11          Withdrawal from registration of the Company under thelien
Securities Exchange Act of 1934, as amended (the “Exchange Act” or “1934 Act”),
either voluntary or involuntary;

 

3.12          Any cessation of operations by Borrower or Borrower admits it is
otherwise generally unable to pay its debts as such debts become due, provided,
however, that any disclosure of the Borrower’s ability to continue as a “going
concern” shall not be an admission that the Borrower cannot pay its debts as
they become due;

 



9

 

 

3.13          The failure by Borrower to maintain any material intellectual
property rights, personal, real property or other assets which are necessary to
conduct its business (whether now or in the future;

 

3.14          The Borrower shall fail to maintain the listing and/or quotation,
as applicable, of the Common Stock on the Principal Market;

 

3.15          The Borrower shall fail to comply with the reporting requirements
of the 1934 Act; and/or the Borrower shall cease to be subject to the reporting
requirements of the 1934 Act;

 

3.16          Any cessation of operations by the Borrower or the Borrower admits
it is otherwise generally unable to pay its debts and such debts become due;

 

3.17          The restatement of any financial statements filed by the Borrower
with the SEC for any date or period from two years prior to the Issue Date of
this Note and until this Note is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statement, have
constituted a material adverse effect on the rights of the Holder with respect
to this Note;

 

3.18          The Borrower effectuates a reverse split of its Common Stock
without twenty (20) calendar days prior written notice to the Holder;

 

3.19          In the event that the Borrower proposes to replace its transfer
agent, the Borrower fails to provide, prior to the effective date of such
replacement, fully executed Irrevocable Transfer Agent Instructions in a form as
initially delivered (including but not limited to the provision to irrevocable
reserve shares of Common Stock in the Reserved Amount) signed by the successor
transfer agent to Holder and the Borrower;

 

3.20          The Company shall fail for any reason to deliver certificates to a
Holder prior to the fifth Trading Day after a Conversion Date or the company
shall provide at any time notice to the Holder, including by way of public
announcement, of the Company’s intention to not honor requests for conversion of
any Notes in accordance with the terms hereof or the Company shall fail to
deliver documents requested by the Holder or the Holder’s brokerage firm which
the Holder or the Holder’s brokerage firm deem necessary to allow Holder to sell
the Company’s stock;

 

3.21          During the term of this Agreement, the Company enters into any
Prohibited Transaction without the prior written consent of the Holder, which
consent may be withheld at the sole discretion of the Holder. For the purposes
of this Note, the term “Prohibited Transaction” shall refer to the issuance by
the Company of any “future priced securities,” which shall mean the issuance of
shares of Common Stock or securities of any type whatsoever that are, or may
become, convertible or exchangeable into shares of Common Stock where the
purchase, conversion or exchange price for such Common Stock is determined using
any floating discount or other post-issuance adjustable discount to the market
price of Common Stock, including, without limitation, pursuant to any equity
line financing, stand-by equity distribution agreements, at the market
transactions or convertible securities and loans, securities in a registered
direct public offering or an unregistered private placement where the price per
share of such securities is fixed concurrently with the execution of definitive
documentation relating to the offering or placement, as applicable and
securities issued in connection with a secured debt financing, shall not be a
Prohibited Transaction;

 



10

 

 

3.22          The Borrower fails to provide information requested by the Holder
in order to enable the holder to have their converted securities accepted and
sold by their brokerage firm, or the Borrower attempts to prevent, block or
frustrate in any manner, the Holder from converting this Note; and

 

3.23          The Borrower breaches a negative covenant in Article IV of this
Note

 

Upon the occurrence of any Event of Default, (a) the Outstanding Balance shall
immediately increase to 150% of the Outstanding Balance immediately prior to the
occurrence of the Event of Defaultand (b) this Note shall then accrue interest
at the Default Rate which shall be the maximum amount of interest available
under state law during a default on a note (the “Default Rate” and collectively,
the “Default Effects”). The Default Effects shall automatically apply upon the
occurrence of an Event of Default without the need for any party to give any
notice or take any other action. Further, upon the occurrence and during the
continuation of any Event of Default, the Holder may by written notice to the
Borrower declare the entire Outstanding Balance immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein to the contrary
notwithstanding; provided, however, that upon the occurrence or existence of any
Event of Default, immediately and without notice, all outstanding obligations
payable by the Borrower hereunder shall automatically become immediately due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein to the
contrary (“Automatic Acceleration”). The Holder shall retain all rights under
this Note, including the ability to convert the then Outstanding Balance of this
Note at all times following the occurrence of an Automatic Acceleration until
the entire then Outstanding Balance has been paid in full. If one or more of the
“Events of Default” as described in the Agreement shall occur, the Borrower
agrees to pay all costs and expenses, including reasonable attorney’s fees,
which the Holder may incur in collecting any amount due under, or enforcing any
terms of, this Note. The Borrower covenants that until all amounts due under
this Note are paid in full, by conversion or otherwise, the Borrower shall
notify Holder in writing within one day of any of the above Events of Default.

 

ARTICLE IV
NEGATIVE COVENANTS

 

4.1          Negative Covenants. As long as any portion of this Note remains
outstanding, unless the Holder shall have otherwise given prior written consent,
the Company shall not, and shall not permit any of the Subsidiaries to, directly
or indirectly:

 

(a)          other than Permitted Indebtedness (as defined below), enter into,
create, incur, assume, guarantee or suffer to exist any secured indebtedness for
borrowed money of any kind, including, but not limited to, a guarantee, on or
with respect to any of its property or assets now owned or hereafter acquired or
any interest therein or any income or profits therefrom;

 

(b)          other than Permitted Liens (as defined below), enter into, create,
incur, assume or suffer to exist any liens of any kind, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;

 

(c)          repay, repurchase or offer to repay, repurchase or otherwise
acquire for cash more than a de minimis number of shares of its Common Stock
other than repurchases of Common Stock of departing officers and directors of
the Company, provided that such repurchases shall not exceed an aggregate of
$100,000 during the term of this Note; or

 



11

 

 

(d)          pay cash dividends or distributions on any equity securities of the
Company.

 

(e)          amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;

 

(f)          repay, repurchase or offer to repay, repurchase or otherwise
acquire any indebtedness, other than the Debentures if on a pro-rata basis,
other than regularly scheduled principal and interest payments as such terms are
in effect as of the Original Issue Date, provided that such payments shall not
be permitted if, at such time, or after giving effect to such payment, any Event
of Default exist or occur;

 

(g)          enter into any transaction with any affiliate of the Company which
would be required to be disclosed in any public filing with the SEC, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval; or

 

(h)          enter into any agreement with respect to any of the foregoing.

 

4.2          Deinitions. For the purpose of this Note, the following definitions
shall apply:

 

(i)          “Permitted Indebtedness” means (i) the Indebtedness evidenced by
the Note, (ii) unsecured Indebtedness incurred by the Company, which
Indebtedness is not senior in rank to the Note and does not mature prior to six
months from the issue date of such Indebtedness, (iii) Indebtedness secured by
Permitted Liens, and (iv) extensions, refinancings and renewals of any items in
clauses (i) through (iv) above, provided that the principal amount is not
increased (other than with respect to the addition of existing or future
interest due and payable thereunder to the principal thereunder) or the terms
modified to impose materially more burdensome terms upon the Company or its
subsidiaries, as the case may be.

 

(j)           “Permitted Lien” means the individual and collective reference to
the following: (i) any lien for taxes not yet due or delinquent or being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, (ii) any statutory lien arising
in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any lien created by operation
of law, such as materialmen's liens, mechanics' liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement lien shall be
limited to the property encumbered by the existing lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company's business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, (viii) liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default, (ix) liens incurred in
connection with Permitted Indebtedness under clause (i) and, solely to the
extent existing as of the Issue Date, clause (ii) of the definition thereof
(including any extensions, refinancings and renewals of such Indebtedness that
constitute Permitted Indebtedness).

 



12

 

 

ARTICLE V
REDEMPTION RIGHTS

 

5.1          Optional Redemption Right. Subject to the provisions of this
Article V, at any time (a) within ninety (90) days after the Effective Date, the
Company may deliver a notice to the Holder (an “Optional Redemption Notice” and
the date such notice is deemed delivered hereunder, the “Optional Redemption
Notice Date”) of its irrevocable election to redeem all of the then outstanding
principal amount together with all unpaid interest accrued thereon of this Note
for cash at a redemption price equal to 150% multiplied by all of the then
outstanding principal amount together with all unpaid interest accrued thereon
of this Note, on the 20th Trading Day following the Optional Redemption Notice
Date (such date, the “Optional Redemption Date”, such 20 Trading Day period, the
“Optional Redemption Period” and such redemption, the “Optional Redemption”),
The Optional Redemption Amount is payable in full on the Optional Redemption
Date. The Company may only effect an Optional Redemption if each of the Equity
Conditions (as defined below) shall have been met (unless waived in writing by
the Holder) on each Trading Day during the period commencing on the Optional
Redemption Notice Date through to the Optional Redemption Date and through and
including the date payment of the Optional Redemption Amount is actually made in
full. If any of the Equity Conditions shall cease to be satisfied at any time
during the Optional Redemption Period, then the Holder may elect to nullify the
Optional Redemption Notice by notice to the Company after the day on which any
such Equity Condition has not been met in which case the Optional Redemption
Notice shall be null and void, ab initio. The Company covenants and agrees that
it will honor all Notices of Conversion tendered from the time of delivery of
the Optional Redemption Notice through the date all amounts owing thereon are
due and paid in full. “Equity Conditions” means, during the period in question,
(a) the Company shall have duly honored all conversions and redemptions
scheduled to occur or occurring by virtue of one or more Notices of Conversion
of the Holder, if any, (b) the Company shall have paid all liquidated damages
and other amounts owing to the Holder in respect of this Note, (c)(i) there is
an effective Registration Statement pursuant to which the Holder is permitted to
utilize the prospectus thereunder to resell all of the Conversion Shares
issuable upon conversion of such portion of this Note subject to an Optional
Redemption (and the Company believes, in good faith, that such effectiveness
will continue uninterrupted for such period) or (ii) all of the Conversion
Shares issuable upon conversion of such portion of this Note subject to an
Optional Redemption may be resold pursuant to Rule 144 during such period, (d)
the Common Stock is trading on a Trading Market and all of the shares issuable
pursuant to this Note are listed or quoted for trading on such Trading Market
(and the Company believes, in good faith, that trading of the Common Stock on a
Trading Market will continue uninterrupted for the foreseeable future), (e)
there is a sufficient number of authorized but unissued and otherwise unreserved
shares of Common Stock for the issuance of all of the Conversion Shares issuable
upon conversion of such portion of this Note being redeemed at such time, (f)
there is no existing Event of Default and, to the actual knowledge of the
Company, no existing event which, with the passage of time or the giving of
notice, would constitute an Event of Default, (g) the issuance of the shares
issuable to the Holder upon conversion of such portion of this Note subject to
an Optional Redemption would not violate the limitations set forth in Section
2.3 under this Note, (h) there has been no public announcement of a pending or
proposed Fundamental Transaction that has not been consummated or abandoned, and
(i) the applicable Holder is not in possession of any information provided by
the Company that constitutes, or may constitute, material non-public
information. Notwithstanding the foregoing, the Holder may elect to convert the
outstanding principal amount of the Note subject to an Optional Redemption
Notice pursuant to Article II at any time prior to actual payment in cash for
any redemption under this Section 5 by the delivery of an irrevocable Notice of
Conversion to the Company.

 



13

 

 

Article VI
UNSECURED NOTE

 

6.1          Unsecured Note. Note is an unsecured obligation of the Borrower.

 

Article VII
MISCELLANEOUS

 

7.1          Failure or Indulgence Not Waiver. No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available. Notices. All notices, requests, demands, consents,
instructions or other communications required or permitted hereunder shall be in
writing and either faxed, mailed, e-mailed or delivered to each party at the
respective addresses of the parties. All such notices and communications shall
be effective (a) when sent by Federal Express or other overnight service of
recognized standing on the Trading Day following the deposit with such service;
(b) when mailed, by registered or certified mail, first class postage prepaid
and addressed as aforesaid through the United States Postal Service, upon
receipt; (c) when delivered by hand, upon delivery; (d) when faxed, upon
confirmation of receipt; (e) when e-mailed, upon e-mail being sent.

 

7.2          Amendment Provision. No provision of this Note may be modified or
amended without the prior written consent of the Holder. The term “Note” and all
reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

7.3          Assignability. Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. The Holder may assign or transfer this Note to any
transferee.

 

7.4          Cost of Collection. If default is made in the payment of Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.

 



14

 

 

7.5          Governing Law. Note shall only be governed by and construed in
accordance with the laws of the State of Delaware, including, but not limited
to, Delaware’s statutes of limitations. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the civil or state courts in Delaware or in the federal
courts located in Delaware. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit only to the jurisdiction of
such courts in Delaware. The prevailing party shall be entitled to recover from
the other party its reasonable attorney’s fees and costs. In the event that any
provision of Note is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform to such
statute or rule of law. Any such provision, which may prove invalid or
unenforceable under any law, shall not affect the validity or unenforceability
of any other provision of Note. Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Borrower in any other jurisdiction to collect on the Borrower’s
obligations to Holder, or to enforce a judgment or other decision in favor of
the Holder. This Note shall be deemed an unconditional obligation of Borrower
for the payment of money and, without limitation to any other remedies of
Holder, may be enforced against Borrower by summary proceeding or summary
judgment or any similar rule or statute in the jurisdiction where enforcement is
sought. For purposes of such rule or statute, any other document or agreement to
which Holder and Borrower are parties or which Borrower delivered to Holder,
which may be convenient or necessary to determine Holder’s rights hereunder or
Borrower’s obligations to Holder are deemed a part of Note, whether or not such
other document or agreement was delivered together herewith or was executed
apart from Note. If for any reason a Delaware court of law deems that Delaware
is not the proper venue, then the Note shall be governed by and construed only
in accordance with the laws of the State of Florida, including, but not limited
to, Florida’s statutes of limitations and any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the civil or state courts in Miami, Florida or in the
federal courts located in Miami, Florida and the individual signing this
Agreement on behalf of the Borrower agree to submit only to the jurisdiction of
such courts in Florida.

 

7.6          Non-Business Days. Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of Florida, such payment may be due or action shall be required on the
next succeeding Trading Day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.

 

7.7          Unenforceability. If any term in this Note is found by a court of
competent jurisdiction to be unenforceable, then the entire Note shall be
rescinded, the consideration proffered by the Holder for the remaining
Outstanding Balance acquired by the Holder not converted by the Holder in
accordance with this Note shall be returned in its entirety and any Conversion
Shares in the possession or control of the Holder shall be returned to the
Company.

 

7.8          Entire Understanding. The Note between the Borrower and the Holder
(including all Exhibits thereto) constitute the full and entire understanding
and agreement between the Borrower and the Holder with respect to the subject
hereof. Neither this Note nor any term hereof may be amended, waived, discharged
or terminated other than by a written instrument signed by the Borrower and the
Holder. Any questions regarding interpretation of this Note shall be solely
construed by the Holder in their sole discretion.

 



15

 

 

7.9        Registration Rights. The Company hereby grants the right to the
Holder, at Holder’s expense, to require Company to register any and all
issuances, past, present and future, directly connected to this specific
Outstanding Balance. If the Holder shall request the registration, the Company
shall begin the registration process within 30 days and the Holder shall have
the following rights.

 

7.10        Recoupment of Registration Fees. If the Holder shall invoke his
rights under section 5.11 of this Agreement, the Company shall reimburse to the
Holder all fees, costs, and disbursements, inclusive of attorney’s fees, paid
for by Holder, in common stock under the same terms and conditions provided for
herein.

 

7.11        Legal Opinion. The Company’s counsel has provided an opinion
regarding the applicable exemption from registration under the Securities Act of
1933, as amended, for the issuance of the Conversion Shares pursuant to the
terms and conditions of this Agreement and the Note, which provides that upon
conversion at any time following the date hereof, the shares received as a
result of the conversion shall be issued unrestricted in accordance with the
appropriate exemption.

 

7.12        Post-Closing Expenses. The Borrower will bear any and all
miscellaneous expenses of the Borrower and Holder that may arise post-closing.
These expenses include, but are not limited to, the cost of legal opinion
production, transfer agent fees, equity issuance fees, fees charged for
delivering, vetting and accepting physical certificates, any and all fees and
costs charged by the Holder’s brokers in handling and transacting in the shares
of the Company on behalf of the Holder. These fees may be either deducted from
future payments or added to the outstanding principal balance of this Note at
the sole discretion of the Holder. The failure to pay any and all Post-Closing
Expenses will be deemed an Event of Default.

 

7.13        Savings Clause. In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provision of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

 

7.14        Attorneys’ Fees and Cost of Collection. In the event of any action
at law or in equity to enforce or interpret the terms of this Note or any of the
other documents related to this financing, the parties agree that the party who
is awarded the most money shall be deemed the prevailing party for all purposes
and shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses  paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses  giving rise to the fees and expenses.  Nothing
herein shall restrict or impair a court’s power to award fees and expenses for
frivolous or bad faith pleading.

 



16

 

 

7.15        Fees and Charges. The parties acknowledge and agree that upon the
Borrower’s failure to comply with the provisions of this Note, the Holder’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates, the
Holder’s increased risk, and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder, among other reasons.
Accordingly, any fees, charges, and interest due under this Note are intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not a penalty, and shall not be
deemed in any way to limit any other right or remedy Holder may have hereunder,
at law or in equity.

 

7.16        Notice of Corporate Events. Except as otherwise provided herein, the
Holder of this Note shall have no rights as a Holder of Common Stock unless and
only to the extent that it converts this Note into Common Stock. The Borrower
shall provide the Holder with prior notification of any meeting of the
Borrower’s stockholders (and copies of proxy materials and other information
sent to stockholders). In the event of any taking by the Borrower of a record of
its stockholders for the purpose of determining stockholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining stockholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Borrower or any proposed liquidation, dissolution or winding up of the
Borrower, the Borrower shall mail a notice to the Holder, at least twenty (20)
calendar days prior to the record date specified therein (or thirty (30)
calendar days prior to the consummation of the transaction or event, whichever
is earlier), of the date on which any such record is to be taken for the purpose
of such dividend, distribution, right or other event, and a brief statement
regarding the amount and character of such dividend, distribution, right or
other event to the extent known at such time. The Borrower shall make a public
announcement of any event requiring notification to the Holder hereunder
substantially simultaneously with the notification to the Holder in accordance
with the terms of this section.

 

7.17        Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the charges assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Note and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.

 

 

 

[SIGNATURES ON THE FOLLOWING PAGE]

 



17

 

 

IN WITNESS WHEREOF, Borrower has caused Note to be signed in its name by an
authorized officer as of Epazz, Inc..

 

 

EPAZZ, INC.

 

 

 

By: /s/ Shaun Passley

        Name: Shaun Passley

        Title: CEO

 

 

 



18

 

 

Exhibit B

 

NOTICE OF CONVERSION

 

(To be executed by the Registered Holder in order to convert the Note)

 

The undersigned hereby elects to convert $_________ of the principal amount and
$_________ of the interest due on the Note issued by EPAZZ, INC. on December 12,
2013 into shares of common stock of EPAZZ, INC. (the “Borrower”) according to
the conditions set forth in such Note, as of the date written below.

 

Date of Conversion: ____________________________________________________

 

Conversion Price: ______________________________________________________

 

Shares to Be Delivered: __________________________________________________

 

Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the Holder of the Note submitting
this Conversion Notice that, after giving effect to the conversion provided for
in this Conversion Notice, such Holder (together with its affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
person's affiliates) of a number of shares Common Stock which exceeds the
Maximum Percentage (as defined in the Note) of the total outstanding shares
Common Stock of the Company as determined pursuant to the provisions of Section
2.3 of the Note.

 

Signature: ____________________________________________________________
                    GG Mars, Inc., President

 

 



19

 

 

Representation of Individual Officer of Epazz, Inc.

 

Re: Convertible Promissory Note Between Epazz, Inc. (“Borrower”) and GG Mars,
Inc. Dated 3/28/2014 (“Note”)

 

In connection with the above referenced Note and exhibits and related agreements
and instruments, herein the Agreement, and any present and any future conversion
requests of GG Mars, Inc. ("GG") we irrevocably confirm:

 

1. Borrower is not, and has not been, a shell issuer as described in Rule 144
promulgated with reference to the Securities Act of 1933, as amended (the
"Securities Act") nor is or was a "shell" as otherwise commonly understood;

 

2. Borrower is, unless noted "Not Applicable," subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act
of1934, as amended (the "Exchange Act").

 

3. Borrower has to the extent it has been subject to Exchange Act requirements
for filing reports, filed all reports and other materials required to be filed
by Section 13 or 15(d) of the Exchange Act, as applicable, during the preceding
12 months and or has filed with the trading exchange or over the counter
disclosure system all such reports and information to be deeded current in all
public reporting.

 

4. The original Outstanding Balances noted in the above referenced Note, and the
contents of the above referenced Note are accurate and Borrower did not and will
not receive any new consideration for the exchange note issued to GG.

 

5. Borrower is now and will remain current with all obligations with its stock
transfer agent and the U.S. Securities and Exchange Commission and the state of
incorporation. Neither GG Mars, Inc. nor GG is or has been an owner, affiliate
or 10% or greater shareholder of Borrower, as that term is defined by Rule
144(a) of the Securities Act of 1933. Neither GG Mars, Inc. nor GG, is directly
or indirectly through one or more intermediaries, in control of, controlled by,
or under common control with Borrower.

 

6. Any and all approvals needed in relation to the above referenced Note, this
letter, for the assistance of our transfer agent, etc., is obtained. The Note
reflects, among other things, conversion rights we otherwise afford to the
nonaffiliated debt holders.

 

Representations herein survive the issuance or closing of any instrument or
matter, and we will cooperate as needed to give effect to and protect your
rights including as to the transfer agent and you may rely upon these promises
and representations.

 

 

Effective Date: 3/9/2015

Very truly yours,

 

__________________________

 

 



20

